Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 21 May 1804
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



My dear Mrs Adams
Quincy. May 21. 1804

Altho I have not written to you since the return of your Husband to Quincy, I have had the pleasure of hearing weekly from you through him; and of learning that you, and the Children are well. I want to see the dear Boys, and regret that they are like to be so long seperated from me. George will forget us and John cannot know us. I have a great opinion of childrens being early attached to their Grandparents. perhaps it may arise from the early Bias I formed for mine, and the respect and veneration instilld into my infant mind towards them: so that more of their precepts and maxims remain with me, to this hour, than those of my excellent parents, who were not however deficient in theirs but the superiour weight of years, added to the best examples imprest them more powerfully at the early period when I resided with them. the respect which my parents paid to them had also its due influence, and I revered them as I do at this day their memorys, with respect and veneration, and I knew little difference of affection between them, and my parents.
Mr Adams has picked up his flesh some since his return. I was quite allarmed to see how he had fallen off. He cannot engage in any service but with his whole attention, and the labours, and anxiety of the mind are a weariness to the flesh. His countanance looks healthy, and the air and sun of the Country will give him a brown hue.
I Sympathize with your Family in the late event, which has call’d forth from some branches of it, tears of sorrow and regret. may the wounded heart find relief, from the consideration that no event takes place, but by the permission of an overruling providence who knows what is best, and who can cause that which for the present is grievious to us, to terminate for our good, and to promote our best interest. this ought to be the use we should make of our troubles and afflictions in this Life. yet the swollen Heart must have vent, or the Grief which cannot find it will burst it—
How is your Mamma? mr & mrs Hellen and my dear Caroline? for whose health I am not a little anxious and the more so from the account which mrs Cranch wrote her Mamma since she saw her. I fear that climate, or situation is not so salubrious to her as Boston. Or is it the coroding weight of care and anxiety which oppresses her Spirits, and preys upon her Health, from whatever source it springs I regret the cause—My Love to her. Tell her that a cheerfull Heart doth good like a medicine—She is an excellent woman. I wish she was happily connected
Let me hear from you and present my best regards to your whole Family, with a kiss to my dear Boys from their affectionate / Grandmother
Abigail Adams